Title: To Benjamin Franklin from John Shaffer, 12 January 1784
From: Shaffer, John
To: Franklin, Benjamin


          
            Sir
            Paris 12 January ’84./.
          
          You was Kind Enough to honour me with your Protection in Righting to Monr Breteuel to have me sent to america wich has made an Impretion upon my gratitude wich I canot Express, the last line you honoured me with you Say you will Not medle aney farther with my affairs, to Whom Sir Can I adress my self to but you who is our Protecteur Natural, Monr. Beaumont assured me that you will Not abandon me affter the letter you Rote to Mr. Breteuel, wich indusses me to take the liberty of adressing my Self to you onst more,
          It is you and Only you Sir by Righting a line to Mr Rosambo President of the Tournelle, and to Mr. Degars de Courcells my Raporteuer, wich will be Sufcient to draw me

out of the, gouffre in wich I have Plunged my self into by my inConsequence.
          Monr. Beaumont who has taken my Cause To heart desires to have a Moments interview with your Exelency, if it is agreable to Morrow morning he will do him Self the honour to wait upon you. If you Should be engaged, if Mr Temple(?) your Nevew has a moment to Spare it will answer the same End—
          I have the honour to be with Profound Respt sir your Most Obedent and Very humble servant
          
            J. Schaffer
          
          
            P.S. the address of my Raporteuer Rue Hautefeuille Conseiller au Parlement
            
          
         
          His Exelency Docter Franklin
        